Exhibit 10.3

 

EXECUTION VERSION

 



JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”), dated as of November 2, 2018, is by
and among WestRock Company (formerly, Whiskey Holdco, Inc.), a Delaware
corporation (the “New Holdco”) and Coöperatieve Rabobank U.A., New York Branch,
in its capacity as administrative agent under the Credit Agreement (as defined
below) (the “Administrative Agent”) under that certain Credit Agreement dated as
of April 27, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Parent, Borrowers, the
various financial institutions party thereto as “Lenders”, and the
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, pursuant to Section 5.10 of the Credit Agreement, on the Combination
Date, New Holdco is required to become a “Guarantor” and the “Holdco” by
executing a Guaranty Agreement and becoming a party to the Credit Agreement by
executing this Agreement; and

 

WHEREAS, concurrent with the execution and delivery of this Agreement to the
Administrative Agent, New Holdco hereby unconditionally and expressly assumes
all of the obligations of a Guarantor and Holdco pursuant to the Credit
Agreement and the other Loan Documents.

 

AGREEMENT

 

1.       New Holdco hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, New Holdco will be deemed to be a party to and a
“Guarantor” and the “Holdco” under the Credit Agreement and shall have all of
the obligations of a Guarantor and the Holdco thereunder as if it had executed
the Credit Agreement. New Holdco hereby ratifies and reaffirms, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and the applicable Loan Documents, including
without limitation (a) all of the representations and warranties set forth in
Section 3 of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Sections 5 and 6 of the Credit Agreement.

 

2.       New Holdco acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits thereto.

 

3.       The Borrowers and Parent confirm that the Credit Agreement is, and upon
New Holdco becoming a Guarantor and the Holdco, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon New
Holdco becoming a Guarantor and the Holdco, the “Obligations” shall include all
obligations of New Holdco under the Credit Agreement and under each other
applicable Loan Document.

 

4.       Each Borrower and New Holdco agree that at any time and from time to
time, upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts as the Administrative
Agent may reasonably request in accordance with the terms and conditions of the
Credit Agreement in order to effect the purposes of this Agreement.

 



 
 

 

5.       This Agreement (a) may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

6.       This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York. The terms of Sections 9.9 and
9.10 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer or officers thereunto duly authorized
as of the date first above written.

 



NEW HOLDCO: WESTROCK COMPANY, a Delaware corporation                       By: 
/s/ John D. Stakel        Name: John D. Stakel       Title: Senior Vice
President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 



JOINDER AGREEMENTS-1 

 

 

ADMINISTRATIVE AGENT: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent                       By:  /s/ Pieter van der Werff       
Name: Pieter van der Werff     Title: Vice President                        
By:  /s/ Christopher Hartofilis        Name: Christopher Hartofilis     Title:
Executive Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOINDER AGREEMENTS-2 





 

